DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This is a final action in response to applicant’s arguments filed on 12/29/2020.
Claims 1, 3-6, and 8-15 are currently pending.

Claim Rejections – 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, and 8-15 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
(§ 101 Subject Matter Eligibility, Step 1)– Appears Below
Claims 1, 3-5 are drawn to a method, 6, and 8-10 are drawn to a system, and 11-15 are drawn to a method. These are a process, a machine, and a process, respectively, which are statutory categories of invention. Thus, the claims fall in two of the four statutory categories of invention.
(§ 101 Subject Matter Eligibility, Step 2A, Prong 1) – Appears Below

Regarding claim 1, claim 1 is directed to a judicial exception. It is directed to a series of steps of business resource modeling comprised of receiving a query and identifying data, retrieving a model, generating a model, and providing access. These steps include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behavior; business relations), mental processes, and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which is a certain method of organizing human activity and thus an abstract idea. This is supported by the specification paragraph [0001] which describes the relevant field: “Information technology and business units that provide managed services frequently refactor and reuse bundled business resources depending on the needs of clients at a given point in time.” The claim also explicitly states “wherein the first business resource model defines relationships among the business resources in the first group and further defines relationships among the groupings of business resources with respect to the first grouping of business resources,” which describes a business relations. Alternatively, it is a concept performed in the human mind (including observations, evaluations, judgements, and opinions), which is a mental process and thus an abstract idea. Commercial or legal interactions, mental processes, and managing personal behavior or relationships are recognized groupings of abstract ideas, and, thus, the claim is directed to a judicial exception. 
(§ 101 Subject Matter Eligibility, Step 2A, Prong 2) – Appears Below

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of “GUI”, do(es) not amount to more than generally linking the use of a judicial exception, an abstract idea, to a particular technological environment, which is “GUI”. 
Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of “network interface, processor, readable medium”, do(es) not amount to more than generally linking the use of a judicial exception, an abstract idea, to a particular technological environment, which is “network interface, processor, readable medium”. 
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of “processor, storage”, do(es) not amount to more than generally linking the use of a judicial exception, an abstract idea, to a particular technological environment, which is “processor, storage”. 

As explained in  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/ch2100_d29a1b_139db_e0.html"MPEP § 2106.05 (h), when determining whether a claim recites significantly more than a judicial exception, a consideration is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. The Supreme Court explains, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular 

Claim 1, 6 and 11 recites the abstract idea of commercial or legal interaction, mental processes, and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), limited to a particular technological environment, as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). 
In FairWarning, specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, is a limitation that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception; because, this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/ch2100_d29a1b_139db_e0.html"MPEP § 2106.05 (h). 
Specifying that the abstract idea of commercial or legal interaction, mental processes, and managing personal behavior or relationships or interactions (including social activities, teaching, and following rules or instructions) relates to execution in a computer environment, is a limitation merely indicating a field of use or technological environment in which to apply a judicial exception; because, this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer:, as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). 

(§ 101 Subject Matter Eligibility, Step 2B: NO)
	
Dependent claim(s) 3-5, 8-10, and 12-15 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. The dependent claims are directed to further details of performing abstract functions of the independent claims and are themselves directed to abstract ideas which include, certain methods of organizing human activity. The abstract functions and abstract ideas are not integrated into an identified practical application just by using a computer or linking to a particular technological environment. See MPEP §2106.05(f) & §2106.05(h). These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
	 
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive to overcome all of the rejections from the most recent Office Action.  Details are provided below. 

Arguments on Claim Rejections – 35 U.S.C. § 101
Applicant argues that the claimed features do not fall within any abstract idea grouping, or the abstract idea grouping of commercial or legal activities which is a certain method of organizing human activity, because it does not relate to financial interactions between one entity and another entity. Examiner respectfully disagrees.
Limitations directed to generating business models and managing business resources are a commercial activity, and are related to business, or financial interactions. All of the limitations with the exception of limitations identified as additional elements, are part of this abstract idea and abstract idea grouping.
Applicant further argues that the claims do not amount to a mental process because they cannot be performed in the human mind. Examiner respectfully disagrees.
All of the limitations with the exception of limitations identified as additional elements, are part of this abstract idea and abstract idea grouping of mental processes as they can be performed in the human mind with the assistance of analog materials.
Applicant argues that the claims amount to a practical application by being a technical improvement over prior systems. Applicant respectfully disagrees.

Applicant argues that the assertion of the absence of significantly more is not properly maintained due to a lack of reference to a citation or statement, as required in the Berkheimer memo, particularly in regards to a determination of whether the claims are “well-understood, routine, or conventional”. Examiner respectfully disagrees.
	“Well-understood, routine, or conventional”, is part of an overall analysis of subject matter eligibility, and is but one consideration in subject matter eligibility. The lack of assertion of “well-understood, routine, or conventional”, does not instantly equate to subject matter eligibility, as other factors must be taken into consideration. There is no assertion of the claim language being “well-understood, routine, or conventional”. Since an assertion of “well-understood, routine, or conventional”, is not required in subject matter eligibility analysis, and is not made in the analysis of the present application, the support stated as required as necessary by the applicant is not necessary in this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is (571)272-6509.  The examiner can normally be reached on M-Th/F 7:30a-5:30p (Alternate Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/T.J.F./           Examiner, Art Unit 3623           
 /MATTHEW S GART/            Supervisory Patent Examiner, Art Unit 3623